DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-19 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-19 of copending Application No. 17/137,519, which is published as Suzuki et al. (US2021/0237722 A1). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 6, 12, 13, and claims 17-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 12 recites:
The vehicle according to claim 11, wherein 
when the autonomous driving system issues the first command to request the vehicle platform to provide deceleration to stop the vehicle, and thereafter, before the brake hold control is finished the request through the first command for deceleration is cancelled, transitioning to the brake hold control is canceled.  
According to claim 11 and the examiner’s notes therein, brake hold control does not start until a “yes” out of S33 of Fig. 5. But the cancelation referred to in this claim seems to refer to a “no” out of S31. Does it make sense that the claim requires that something happens “before the brake hold control is finished” if brake hold control has not even started yet? Claiming that something must happen before brake hold control is finished implies that the process has started. 
For examination purposes, the claim will be interpreted in light of Fig. 5, with brake hold control being finished interpreted as referring to a “Yes” out of S35. 
Claim 5 is substantially similar to claim 12 and rejected for the same reason. 

Claim 13 recites:
A vehicle according to claim 11 wherein 
when the autonomous driving system issues the second command to request the vehicle platform to [achieve and then] maintain stationary, and thereafter, before the brake hold control is finished the request through the second command to maintain stationary is cancelled, transitioning to the brake hold control is canceled.  
According to claim 11 and the examiner’s notes therein, brake hold control does not start until a “yes” out of S33 of Fig. 5. But the cancelation referred to in this claim seems to refer to a “no” out of S32. Does it make sense that the claim requires that something happens “before the brake hold control is finished” if brake hold control has not even started yet? Claiming that something must happen before brake hold control is finished implies that the process has started. 
Furthermore, not only does this claim seem to contradict claim 11, it also seems to contradicts itself. Claim 13 teaches that if something happens “before the brake hold control is finished” then “transitioning to the brake hold control is canceled”. How can brake control already be started (as implied that it could finish) if it hasn’t yet been transitioned into? 
The problem may be that “brake hold control” seems to refer to both a particular step as well as a series of steps, i.e. a process or part of a process (as in claim 11). A fix for this issues might to rigorously referring to “brake hold control” as a step, namely step S34. Claim 11 may than refer to: “a process for initiating brake hold control is started when…”  Similarly, claim 13 may want to teach: “thereafter, before the process for initiating brake hold control is finished…” For examination purposes, claim 13 will be interpreted as corrected here.
Claim 6 is substantially similar to claim 13 and rejected for the same reason. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 7, 9, 11, 14, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shibata et al. (US2020/0293034 A1).

Regarding claim 1, Shibata discloses
A vehicle (see Fig. 1, item 10) comprising: 
an autonomous driving system (in the present application, the “autonomous driving system” is item 200 in Fig. 1.  With that in mind, see Shibata, Fig. 4 and paragraph 0056 for interface 102 connecting “control device 100,” to the vehicle 10. Control device 100 can be thought of as the autonomous driving system. Control device 100 contains processor 104, which “generates control commands to control…the autonomous vehicle 10.” The processor 104 also “receives” inputs for generating the commands.); and 
a vehicle platform that controls the vehicle in response to a command received from the autonomous driving system (in the present application, the vehicle platform is item 120 in Fig. 1. With that in mind, see Shibata, item 34 in Fig. 1 and paragraph 0055 for “controller 34”. See Shibata, Fig. 4 and paragraph 0056 for interface 102 connecting “control device 100,” to the vehicle 10. Control device 100 can be thought of as the autonomous driving system. Control device 100 contains processor 104, which “generates control commands to control…the autonomous vehicle 10.” The processor 104 also “receives” inputs for generating the commands.), wherein 5
the autonomous driving system sends to the vehicle platform a command including 
a first command to request acceleration and 10deceleration (see paragraph 0056 for “the control device 100 is used to control an autonomous vehicle” including the functions of “conventional controls like steering wheel, brake pedal, accelerator pedal, or the like.”) and 
a second command to request to maintain stationary (see paragraph 0056 for “the control device 100 is used to control an autonomous vehicle” including the functions of “conventional controls like steering wheel, brake pedal, accelerator pedal, or the like.” See also paragraph 0056 for the control device 100 having the ability “for controlling acceleration/brake…[and] park brake”.), 
the autonomous driving system obtains 
a first signal indicating a longitudinal velocity of the vehicle (see paragraph 0062 for the control device limiting the vehicle speed, including dynamically limiting the speed. This means it knows the vehicle speed. The vehicle control interface outputs this information to the autonomous driving system, which is the control device 10.)
a second signal indicating a standstill status (see Shibata, paragraph 0074 for bringing a vehicle to a “stand still”.), and 10
when the autonomous driving system issues the first command to request the vehicle platform to provide deceleration to stop the vehicle and the first signal indicates 0 km/h or a prescribed velocity or less, the autonomous driving system issues the second command to request the vehicle platform to maintain stationary (see Shibata, paragraph 0074 and Fig. 8. At 264 a stand still command is given. Next, there is a loop between 262 (apply brakes) and 266 (stand still achieved? If yes, go to 268; if no, return to 262). Then, if the vehicle has been brought a stand still, the method goes to 268, which is “hold”.), 
after brake hold control is finished, the second signal indicates standstill (see Shibata, paragraph 0074 and Fig. 8. At 264, a stand still command is given. Next, there is a loop between 262 (apply brakes) and 266 (stand still achieved? If yes, go to 268; if no, return to 262). Then, if the vehicle has been brought a stand still, the method goes to 268, which is “hold”. Therefore, the system knows that the vehicle is at a standstill.), and 15
until the second signal indicates standstill, the first command continues to request the vehicle platform to provide deceleration (see Shibata, paragraph 0074 and Fig. 8. At 264, a stand still command is given. Next, there is a loop between 262 (apply brakes) and 266 (stand still achieved? If yes, go to 268; if no, return to 262). Then, if the vehicle has been brought a stand still, the method goes to 268, which is “hold”. The loop indicates continuation until standstill is achieved.).  

Regarding claim 4, Shibata discloses
The vehicle according to claim 1, wherein 
the autonomous driving system further obtains a third signal indicating a moving direction of the vehicle (the filed specification of the present specification, page 17, lines 26-31, the “moving direction of the vehicle” is “forward, reverse, standstill, and undefined”. The fact that “standstill” is a “moving direction” of the “third signal” is made clear in the second bullet of this claim, which recites that “the third signal indicates standstill”. With that in mind, see paragraph Shibata, paragraphs 0064-0065 for the control device having an “indicator element” that includes a “forward indicator, a reverse indicator,” etc. See also Shibata paragraph 0074 for “At step 280, a rollback is determined as a function of gear and speed.” See also, Shibata, Fig. 8 step 264 and paragraph 0074 for step 264 indicated that it is “desired to stand still”. See also Fig. 1 for the arrows going both to a from items 36 and 100. See also Fig. 4 and paragraph 0056 for interface 102 connecting “control device 100,” to the vehicle 10. Control device 100 can be thought of as the autonomous driving system. Control device 100 contains processor 104, which “generates control commands to control…the autonomous vehicle 10.” The processor 104 also “receives” inputs for generating the commands. Therefore it “obtains a third signal”.), and 
the brake hold control is started when the first command requests deceleration, the 5second command requests to maintain stationary, and the third signal indicates standstill (does it make sense that there would be a command to decelerate, a request to maintain stationary, and an indication of standstill all at the same time? According to the disclosure of the present application, Fig. 5 and page 20, lines 23-33, indicate that the phrase “requests to maintain stationary” refers to S32 and can accurately (and really only) be interpreted to mean: a request to stop and then stay stationary. While the phrase “requests to maintain stationary” seems to imply that the vehicle is already stationary, this is not a correct interpretation in light of the disclosure. Rather the “request to maintain stationary,” is a command. It is a request to achieve and then maintain stationary status. Page 20, line 31 show that the terms “request” and “command” are interchangeable. As in other closed loop systems, the command may not yet have zero error, i.e. the command may not be met when it is issued. Only with a “Yes” out of S33 does the vehicle actually come to a standstill. Therefore, a written description rejection will not be written for this claim because the applicant defines the claimed subject matter in Fig. 5 and page 20, lines 23-33. Furthermore, does it make sense that “brake hold control is started when” these three readings occur at the same time, as implied by the claim? In light of this claim, and Fig. 5, one can think of “brake hold control” as a process that begins with a “yes” out of S33. Since this claim and Fig. 5 defines that that is when brake hold control is started, no written description rejection will be written. With all that in mind, see Shibata, Fig. 8 step 264 and paragraph 0074 for step 264 indicated that it is “desired to stand still”. See step 262 for applying the brakes, and step 266 for stand still.).  

Regarding claim 7, please see the rejection of claim 14, which is substantially similar. 

Regarding claim 9, please see the rejection of claim 16, which is substantially similar. 

Regarding claim 10, Shibata discloses
A vehicle (see Fig. 1, item 10) comprising: 
a vehicle platform that controls the vehicle (in the present application, the vehicle platform is item 120 in Fig. 1. With that in mind, see Shibata, item 34 in Fig. 1 and paragraph 0055 for “controller 34”.); and 
a vehicle control interface (in the present application, the “vehicle control interface” is item 110 in Fig. 1. In one broad reasonable interpretation it is a connector or wire harness. With that in mind, see Shibata item 102 of Fig. 4 and paragraph 0056 for “interface 102 is used to establish a connection to the autonomous vehicle 10”. It is a “wire-based connection”.) that mediates communication of a signal between the vehicle platform and an autonomous driving system (in the present application, the “autonomous driving system” is item 200 in Fig. 1.  With that in mind, see Shibata, Fig. 4 and paragraph 0056 for interface 102 connecting “control device 100,” to the vehicle 10. Control device 100 can be thought of as the autonomous driving system. Control device 100 contains processor 104, which “generates control commands to control…the autonomous vehicle 10.” The processor 104 also “receives” inputs for generating the commands.), wherein 5
by attaching the autonomous driving system to the vehicle, the vehicle platform can carry out autonomous driving control of the vehicle in response to a command received from the autonomous driving system (see Shibata, Fig. 4 and paragraph 0056 for interface 102 connecting “control device 100,” to the vehicle 10. Control device 100 can be thought of as the autonomous driving system. Control device 100 contains processor 104, which “generates control commands to control…the autonomous vehicle 10.” The processor 104 also “receives” inputs for generating the commands.), 
the autonomous driving system sends to the vehicle platform through the vehicle - 96 -9200182US01 control interface a command including 
a first command to request acceleration and 10deceleration (see paragraph 0056 for “the control device 100 is used to control an autonomous vehicle” including the functions of “conventional controls like steering wheel, brake pedal, accelerator pedal, or the like.”) and 
a second command to request to maintain stationary (see paragraph 0056 for “the control device 100 is used to control an autonomous vehicle” including the functions of “conventional controls like steering wheel, brake pedal, accelerator pedal, or the like.” See also paragraph 0056 for the control device 100 having the ability “for controlling acceleration/brake…[and] park brake”.), 
the vehicle control interface outputs to the autonomous driving system 
a first signal indicating a longitudinal velocity of the vehicle (see paragraph 0062 for the control device limiting the vehicle speed, including dynamically limiting the speed. This means it knows the vehicle speed. The vehicle control interface outputs this information to the autonomous driving system, which is the control device 10.)
a second signal indicating a standstill status (see Shibata, paragraph 0074 for bringing a vehicle to a “stand still”.) , 
when the autonomous driving system issues the first command to request the vehicle 15platform to provide deceleration to stop the vehicle and the first signal indicates 0 km/h or a prescribed velocity or less, the vehicle control interface requests the autonomous driving system to issue the second command to maintain stationary (see Shibata, paragraph 0074 and Fig. 8. At 264 a stand still command is given. Next, there is a loop between 262 (apply brakes) and 266 (stand still achieved? If yes, go to 268; if no, return to 262). Then, if the vehicle has been brought a stand still, the method goes to 268, which is “hold”.), and 
the vehicle control interface requests the autonomous driving system to continuously transmit the first command to request deceleration until the second signal indicates standstill 20in response to the second command (see Shibata, paragraph 0074 and Fig. 8. At 264, a stand still command is given. Next, there is a loop between 262 (apply brakes) and 266 (stand still achieved? If yes, go to 268; if no, return to 262). Then, if the vehicle has been brought a stand still, the method goes to 268, which is “hold”.)

Regarding claim 11, Shibata discloses the vehicle according to claim 10.
Shibata further discloses:
A vehicle wherein 
the vehicle control interface outputs to the autonomous driving system a third signal indicating a moving direction of the vehicle (the filed specification of the present specification, page 17, lines 26-31, the “moving direction of the vehicle” is “forward, reverse, standstill, and undefined”. The fact that “standstill” is a “moving direction” of the “third signal” is made clear in the second bullet of this claim, which recites that “the third signal indicates standstill”. With that in mind, see paragraph Shibata, paragraphs 0064-0065 for the control device having an “indicator element” that includes a “forward indicator, a reverse indicator,” etc. See also Shibata paragraph 0074 for “At step 280, a rollback is determined as a function of gear and speed.” See also, Shibata, Fig. 8 step 264 and paragraph 0074 for step 264 indicated that it is “desired to stand still”.), and 
brake hold control is started when the first command requests deceleration, the second 5command requests to [achieve and then] maintain stationary, and the third signal indicates standstill (does it make sense that there would be a command to decelerate, a request to maintain stationary, and an indication of standstill all at the same time? According to the disclosure of the present application, Fig. 5 and page 20, lines 23-33, indicate that the phrase “requests to maintain stationary” refers to S32 and can accurately (and really only) be interpreted to mean: a request to stop and then stay stationary. While the phrase “requests to maintain stationary” seems to imply that the vehicle is already stationary, this is not a correct interpretation in light of the disclosure. Rather the “request to maintain stationary,” is a command. It is a request to achieve and then maintain stationary status. Page 20, line 31 show that the terms “request” and “command” are interchangeable. As in other closed loop systems, the command may not yet have zero error, i.e. the command may not be met when it is issued. Only with a “Yes” out of S33 does the vehicle actually come to a standstill. Therefore, a written description rejection will not be written for this claim because the applicant defines the claimed subject matter in Fig. 5 and page 20, lines 23-33.    Furthermore, does it make sense that “brake hold control is started when” these three readings occur at the same time, as implied by the claim? In light of this claim, and Fig. 5, one can think of “brake hold control” as a process that begins with a “yes” out of S33. Since this claim and Fig. 5 defines that that is when brake hold control is started, no written description rejection will be written. With all that in mind, see Shibata, Fig. 8 step 264 and paragraph 0074 for step 264 indicated that it is “desired to stand still”. See step 262 for applying the brakes, and step 266 for stand still.)

Regarding claim 14, Shibata discloses the vehicle according to claim 11.
Shibata further teaches:
A vehicle wherein 
when the brake hold control is finished and thereafter the request through the second command to maintain stationary still continues, the vehicle continues standstill while the request through the second command to maintain stationary continues (see Shibata, Fig. 8, step 266 for stand still).  

Regarding claim 17, Shibata discloses
An autonomous driving system (in the present application, the “autonomous driving system” is item 200 in Fig. 1.  With that in mind, see Shibata, Fig. 4 and paragraph 0056 for interface 102 connecting “control device 100,” to the vehicle 10. Control device 100 can be thought of as the autonomous driving system. Control device 100 contains processor 104, which “generates control commands to control…the autonomous vehicle 10.” The processor 104 also “receives” inputs for generating the commands.) comprising 
a computer that sends a command to a vehicle platform (in the present application, the vehicle platform is item 120 in Fig. 1. With that in mind, see Shibata, item 34 in Fig. 1 and paragraph 0055 for “controller 34”. This is analogous to the vehicle platform of the present application. See Shibata, Fig. 4 and paragraph 0056 for interface 102 connecting “control device 100,” to the vehicle 10. Control device 100 can be thought of as the autonomous driving system. Control device 100 contains processor 104, which “generates control commands to control…the autonomous vehicle 10.” The processor 104 also “receives” inputs for generating the commands. The processor 104 is analogous to the computer of the present application), wherein 
the computer sends to the vehicle platform a command (see paragraph 0056 for “the control device 100 is used to control an autonomous vehicle” including the functions of “conventional controls like steering wheel, brake pedal, accelerator pedal, or the like.” Since the control device 100 has the processor 104 inside it, this meets the claim language) including 
a first command to request acceleration and 10deceleration (see paragraph 0056 for “the control device 100 is used to control an autonomous vehicle” including the functions of “conventional controls like steering wheel, brake pedal, accelerator pedal, or the like.”) and 
a second command to request to maintain stationary (see paragraph 0056 for “the control device 100 is used to control an autonomous vehicle” including the functions of “conventional controls like steering wheel, brake pedal, accelerator pedal, or the like.” See also paragraph 0056 for the control device 100 having the ability “for controlling acceleration/brake…[and] park brake”.), 
the computer obtains 
a first signal indicating a longitudinal velocity of the vehicle and 
a second signal indicating a standstill status, 
when the computer issues the first command to request the vehicle platform to provide deceleration to stop a vehicle and the first signal indicates 0 km/h or a prescribed 10velocity or less, the computer issues the second command to request the vehicle platform to maintain stationary (see Shibata, paragraph 0074 and Fig. 8. At 264 a stand still command is given. Next, there is a loop between 262 (apply brakes) and 266 (stand still achieved? If yes, go to 268; if no, return to 262). Then, if the vehicle has been brought a stand still, the method goes to 268, which is “hold”.), and 
until the second signal indicates standstill in response to the second command, the computer issues the first command to continue to request the vehicle platform to provide deceleration (note that this claim includes one less clause then claim 1. See Shibata, paragraph 0074 and Fig. 8. At 264, a stand still command is given. Next, there is a loop between 262 (apply brakes) and 266 (stand still achieved? If yes, go to 268; if no, return to 262). Then, if the vehicle has been brought a stand still, the method goes to 268, which is “hold”. The loop indicates continuation until standstill is achieved.).  


Regarding claim 18, Shibata discloses the vehicle according to claim 17.
Shibata further teaches:
An autonomous driving system wherein 
the computer issues the first command to continue to request a constant deceleration value during a period from when the second command requests to maintain stationary until the second signal indicates standstill (see Shibata, paragraph 0074 and Fig. 8. At 264 a stand still command is given. Next, there is a loop between 262 (apply brakes) and 266 (stand still achieved? If yes, go to 268; if no, return to 262). Then, if the vehicle has been brought a stand still, the method goes to 268, which is “hold”.).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 3, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shibata et al. (US2020/0293034 A1) in view of Mourao et al. (US2019/0332106 A1).
Regarding claim 2, Shibata discloses the vehicle according to claim 1.
Shibata further discloses:
A vehicle wherein 
the first command continues to request a here and elsewhere the examiner has used double strikethroughs to show what he believes the cited reference does and does not teach. The examiner believes this makes for a clear and concise Detailed Action in the interest of compact prosecution. With that in mind, see Shibata Fig. 8 step 262 for giving a deceleration command.) 
Yet Shibata does not explicitly further teach:
a constant deceleration value.
However, Mourao teaches:
a constant deceleration value (see paragraph 0104). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Shibata, to add the additional features of a constant deceleration value, as taught by Mourao. The motivation for doing so would be to smoothly decelerate rather than slam on the brakes, as recognized by Mourao (see paragraph 0104 and 0031 where sudden braking is characterized as bad vehicle operation). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 3, Shibata and Mouro teach the vehicle according to claim 2.
Yet Shibata does not further teach:
A vehicle wherein 
The vehicle according to claim 2, wherein 
the constant deceleration value is - 0.4 m/s2.  
However, Mouro teaches:
A vehicle wherein 
The vehicle according to claim 2, wherein 
the constant deceleration value is - 0.4 m/s2 (see paragraphs 0103-0104. Mouro teaches decreasing the speed by 20% and doing so in 30 seconds. If the vehicle was going 12 m/s (26.8 mph) than decelerating in 30 seconds from that velocity would be a deceleration of 0.4 m/s2. Furthermore, as discussed in MPEP 2144.05 (citing In re Aller, 220 F.2d 454, 456 (CCPA 1955)), where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Shibata and Mourao, to add the additional features of a constant deceleration value of - 0.4 m/s2, as taught by Mourao. The motivation for doing so would be to smoothly decelerate rather than slam on the brakes, as recognized by Mourao (see paragraph 0104 and 0031 where sudden braking is characterized as bad vehicle operation).  
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 19, please see the rejection of claim 3, which is substantially similar. 

Claims 5, 6, 12, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shibata et al (US2020/0293034 A1) in view of Adachi (US2019/0263378 A1).
Regarding claim 5, please see the rejection of claim 12, which is substantially similar. 
Regarding claim 6, please see the rejection of claim 13, which is substantially similar. 
Regarding claim 12, Shibata discloses the vehicle according to claim 11.
Yet Shibata does not explicitly further teach
A vehicle wherein 
when the autonomous driving system issues the first command to request the vehicle platform to provide deceleration to stop the vehicle, and thereafter, before the brake hold control is finished the request through the first command for deceleration is cancelled, transitioning to the brake hold control is canceled.
However, Adachi teaches:
when the autonomous driving system issues the first command to request the vehicle platform to provide deceleration to stop the vehicle, and thereafter, before the brake hold control is finished the request through the first command for deceleration is cancelled, transitioning to the brake hold control is canceled (in a broad reasonable interpretation, this claim teaches that a vehicle is commanded to slow down and stop, but before the vehicle actually stops a new command arrives that instructs the vehicle to stop slowing down. All the commands come from the autonomous driving system. One might wonder why an autonomous system would change its mind. One scenario could be that an autonomous taxi decides on a good spot to pull over, then the passenger awaiting pickup moves, and so the taxi decides to cancel stopping at that spot and pull forward more. Another scenario could be an autonomous vehicle that sees a red light and plans to slow down, stop, and potentially remain stationary. But then the light turns green so the autonomous vehicle speeds up again. Note that this claim teaches that the deceleration must be “to stop the vehicle”. The command to slow down to stop and the command to cancel that command must both come from the autonomous driving system. The command does not come from a human operator. Nothing in the specification teaches that the autonomous driving system can include a human remote operator. With that in mind, see Adachi, Fig. 2 and paragraphs 0029 and 0030. In Fig. 2, the vehicle begins to slow down for a stop in S111. Then the reasons for the slow down—a red light—is removed in S112. Then the system accelerates in S113. This happens before the vehicle comes to a stop.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Shibata, to add the additional features of, when the autonomous driving system issues the first command to request the vehicle platform to provide deceleration to stop the vehicle, and thereafter, before the brake hold control is finished the request through the first command for deceleration is cancelled, transitioning to the brake hold control is canceled, as taught by Adachi. The motivation for doing so would be to allow the vehicle to keep moving rather than stop if a traffic light changes color “from red to green,” as recognized by Adachi (see paragraph 0029). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.
This combination is especially obvious because Shibata at least teaches toward it. Shibata teaches in Fig. 8 and paragraph 0074 that a vehicle can be instructed to slow down and stop (steps 264-266). The vehicle is controlled at step 274 by the control device 100. This device, according to paragraph 0074 controls the “desired acceleration” and speed of the vehicle. Nothing in Shibata suggests that the command to slow down at step 262 cannot be taken back. A person of reasonable skill in the art would interpret the disclosure as teaching a controller that controls the acceleration and speed and brakes of the vehicle, because that is what the disclosure says. The disclosure says that if the vehicle is commanded to come to a stop and in fact does so at step 266, the vehicle will hold at 268. Yet this does not mean that the command cannot change. Paragraph 0056 and Fig. 4 show that the control device 100 generates “control commands” from various inputs including input arrangement 106.


Regarding claim 13, Shibata teaches the vehicle according to claim 11.
Yet Shibata does not explicitly further teach
A vehicle wherein 
when the autonomous driving system issues the second command to request the vehicle platform to [achieve and then] maintain stationary, and thereafter, before the [process for initiating] brake hold control is finished the request through the second command to [achieve and then] maintain stationary is cancelled, transitioning to the brake hold control is canceled.  
However, Adachi teaches:
when the autonomous driving system issues the second command to request the vehicle platform to [achieve and then] maintain stationary, and thereafter, before the [process for initiating] brake hold control is finished the request through the second command to [achieve and then] maintain stationary is cancelled, transitioning to the brake hold control is canceled (see the 112b rejection for how this claim is being interpreted. In one broad reasonable interpretation, this claim can mean: a command comes in that says: slow down, stop, and then remained stopped. Then while the vehicle is in the process of doing that another command comes in: never mind, don’t stop. With that in mind, see Adachi, Fig. 2 and paragraphs 0029 and 0030. In Fig. 2, the vehicle begins to slow down for a stop in S111. Then the reasons for the slow down—a red light—is removed in S112. Then the system accelerates in S113. This happens before the vehicle comes to a stop.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Shibata and Adachi, to add the additional features of, when the autonomous driving system issues the second command to request the vehicle platform to [achieve and then] maintain stationary, and thereafter, before the [process for initiating] brake hold control is finished the request through the second command to [achieve and then] maintain stationary is cancelled, transitioning to the brake hold control is canceled, as taught by Adachi. The motivation for doing so would be to allow the vehicle to keep moving rather than stop if a traffic light changes color “from red to green,” as recognized by Adachi (see paragraph 0029). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.
This combination is especially obvious because Shibata at least teaches toward it. Shibata teaches in Fig. 8 and paragraph 0074 that a vehicle can be instructed to slow down and stop (steps 264-266). The vehicle is controlled at step 274 by the control device 100. This device, according to paragraph 0074 controls the “desired acceleration” and speed of the vehicle. Nothing in Shibata suggests that the command to slow down at step 262 cannot be taken back. A person of reasonable skill in the art would interpret the disclosure as teaching a controller that controls the acceleration and speed and brakes of the vehicle, because that is what the disclosure says. The disclosure says that if the vehicle is commanded to come to a stop and in fact does so at step 266, the vehicle will hold at 268. Yet this does not mean that the command cannot change. Paragraph 0056 and Fig. 4 show that the control device 100 generates “control commands” from various inputs including input arrangement 106.

Regarding claim 16, Shibata discloses the vehicle according to claim 11.
Yet Shibata does not explicitly further teach
A vehicle wherein 
when, in order to start the vehicle, the autonomous driving system cancels the brake hold control by setting the second command, the vehicle platform controls acceleration/deceleration of the vehicle based on the first command.  
However, Adachi teaches:
A vehicle wherein 
when, in order to start the vehicle, the autonomous driving system cancels the brake hold control by setting the second command, the vehicle platform controls acceleration/deceleration of the vehicle based on the first command (see paragraph 0030 and Fig. 2, S113.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Shibata, to add the additional features of, when, in order to start the vehicle, the autonomous driving system cancels the brake hold control by setting the second command, the vehicle platform controls acceleration/deceleration of the vehicle based on the first command, as taught by Adachi. The motivation for doing so would be to allow the vehicle to keep moving rather than stop if a traffic light changes color “from red to green,” as recognized by Adachi (see paragraph 0029). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.
This combination is especially obvious because Shibata at least teaches toward it. Shibata teaches in Fig. 8 and paragraph 0074 that a vehicle can be instructed to slow down and stop (steps 264-266). The vehicle is controlled at step 274 by the control device 100. This device, according to paragraph 0074 controls the “desired acceleration” and speed of the vehicle. Nothing in Shibata suggests that the command to slow down at step 262 cannot be taken back. A person of reasonable skill in the art would interpret the disclosure as teaching a controller that controls the acceleration and speed and brakes of the vehicle, because that is what the disclosure says. The disclosure says that if the vehicle is commanded to come to a stop and in fact does so at step 266, the vehicle will hold at 268. Yet this does not mean that the command cannot change. Paragraph 0056 and Fig. 4 show that the control device 100 generates “control commands” from various inputs including input arrangement 106.

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shibata et al. (US2020/0293034 A1) in view of Kakela et al. (US2014/0222300 A1).

Regarding claim 8, please see the rejection of claim 15, which is substantially similar. 

Regarding claim 15, Shibata discloses the vehicle according to claim 10.
Yet Shibata does not explicitly further teach
A vehicle wherein 
the vehicle includes an electric parking brake, and when the second signal continues to indicate standstill for a prescribed period of time, the electric parking brake is activated.  
However, Kakela teaches:
A vehicle wherein 
the vehicle includes an electric parking brake, and when the second signal continues to indicate standstill for a prescribed period of time, the electric parking brake is activated (see Kakela paragraph 0020.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Shibata, to add the additional features wherein the vehicle includes an electric parking brake, and when the second signal continues to indicate standstill for a prescribed period of time, the electric parking brake is activated, as taught by Kakela. The motivation for doing so would be to keep the vehicle at a stop even if the regular hydraulic brakes leak, as recognized by Hutchins (see paragraph 0020 and 0004). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sugano et al. (US2018/0141551 A1) teaches engaging a parking brake after a predetermined waiting time.
Hutchins et al. (US2021/0170999 A1) teaches engaging a parking brake after a predetermined waiting time. 
Tolkin (US2017/0169535 A1) teaches pulling up to pick up a passenger, slowing down, then moving forward again. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M. ROBERT whose telephone number is (571)270-5841. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL M. ROBERT/Examiner, Art Unit 3665                                                                                                                                                                                                        

/DONALD J WALLACE/Primary Examiner, Art Unit 3665